 Case 1:01-cr-00619-VM Document 393 Filed 10/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                                      10/15/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :                      01 CR 619(VM)
          -against-              :                   DECISION AND ORDER
                                 :
LEONARDO PIÑA,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     By    letter    dated   September     3,   2020    (Dkt.     No.    390),

defendant Leonardo Piña (“Piña”) requests that the Court

assign him an attorney to pursue a motion for compassionate

release    because,   among    other      things,    the   mother    of    his

daughter has recently died from COVID-19. The Court construes

the letter as a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A) (“Section 3582”) and denies the motion

at this time without prejudice because Piña has not yet

demonstrated     compliance        with   Section      3582’s    exhaustion

requirements, nor has he shown that the reasons he relies

upon,     as   set   forth    in    his    motion,     are      sufficiently

“extraordinary and compelling” to warrant relief. The Court

will address Piña’s request for an attorney, if necessary,

after he has demonstrated exhaustion.

     A defendant may not seek relief in court under Section

3582 until (i) he has “fully exhausted all administrative

rights” within the Bureau of Prisons (“BOP”), or (ii) 30 days


                                      1
 Case 1:01-cr-00619-VM Document 393 Filed 10/15/20 Page 2 of 4




have lapsed since he submitted a request for release to the

warden. United States v. Battle, 05 Cr. 377, 2020 WL 2306482,

at *1 (S.D.N.Y. May 8, 2020) (citing Section 3582). Piña has

failed to demonstrate exhaustion under either prong.

     Nonetheless, Piña recites some circumstances that, under

proper    conditions,     may      provide     ground        for   relief.

Specifically,     he   describes    the    death   of    his    daughter’s

mother. See United States v. Paxton, 17 Cr. 121, 2020 WL

4498832, at *2 (W.D. La. Aug. 4, 2020) (explaining defendant’s

concern for her children was “understandable,” but denying

relief in part because defendant had failed to show “that

other respite caregivers [we]re not available”). Indeed,

Section 3582(c) authorizes courts “to consider the full slate

of extraordinary and compelling reasons that an imprisoned

person    might   bring   before    [the     court]     in   motions   for

compassionate release.” United States v. Brooker, 19 Cr.

3218, 2020 WL 5739712, at *7 (2d Cir. Sept. 25, 2020).

     Nonetheless, Piña does not set forth facts supporting a

finding   of   “extraordinary      and    compelling”        circumstances

warranting a sentence reduction here. In particular, he does

not indicate his daughter’s age, what role, if any, Piña

played in his daughter’s care prior to his imprisonment, and

whether other caregivers are available to care for her. Nor

does Piña express facts surrounding his own medical history


                                    2
 Case 1:01-cr-00619-VM Document 393 Filed 10/15/20 Page 3 of 4




or   the   conditions   at   Moshannon   Valley      CI,    where   he    is

incarcerated that would justify granting of his application.

      Sections 571.61 of Title 28 of the Code of Federal

Regulations sets forth how an inmate must submit a request

under Section 3582 to the BOP. A denial by a warden must be

appealed to the appropriate BOP Regional Director. See 28

C.F.R. § 571.63. If the Regional Director denies the request,

the inmate must appeal to the General Counsel of the BOP. See

28 C.F.R. § 542.15(a); see United States v. Seng, No. 15 CR

706, 2020 WL 2301202, at *7 & n.13 (S.D.N.Y. May 8, 2020). A

Regional Director's failure to respond within three days to

a request “of an emergency nature which threatens the inmate's

immediate health or welfare” or otherwise within 30 calendar

days is deemed a denial by the Regional Director. 28 C.F.R.

§ 542.18; see Seng, 2020 WL 2301202, at *7.

      In the event Piña submits a request for compassionate

release to the warden of Moshannon Valley CI and the warden

denies the petition, Piña must appeal to the appropriate BOP

Regional Director and, if that appeal fails, to the BOP

General Counsel. See 28 C.F.R. §§ 571.63(a), 542.15(a). If

all those appeals fail, or if 30 days elapse after Piña’s

request    to   the   warden,   Piña   may   renew    his    motion      for

compassionate release in this Court. See Section 3582.




                                  3
 Case 1:01-cr-00619-VM Document 393 Filed 10/15/20 Page 4 of 4




       Accordingly, it is hereby

       ORDERED    that   the     motion   of   defendant   Leonardo   Piña

(“Piña”) for compassionate release under 18 U.S.C. Section

3582(c)(1)(A) (Dkt. No. 390) is DENIED without prejudice.

Piña may renew his request upon compliance with the terms of

the statute. The Clerk of Court is directed to mail a copy of

this   Order     to   Leonardo    Piña,   Register    Number   21070-479,

Moshannon Valley Correctional Institution, 555 Geo Drive,

Philipsburg, PA       16866, and note service on the docket.


SO ORDERED.

Dated: New York, New York
       15 October   2020


                                               _______________________
                                                     Victor Marrero
                                                        U.S.D.J.




                                      4
